              Case 2:20-cv-01803-JCC Document 10 Filed 01/06/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9          SCOTT FRANCIS ICEBERG,                           CASE NO. C20-1803-JCC
10
                                  Plaintiff,                 MINUTE ORDER
11
                   v.
12
            LYNNWOOD MUNICIPAL COURT,
13          PAULETTE REVOIR in her official
14          capacity,

15                                Defendants.

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17 Coughenour, United States District Judge:

18          This matter comes before the Court on Plaintiff’s motion for voluntary dismissal (Dkt.

19 No. 9). Under Fed. R. Civ. P. 41(a)(1)(A)(i), a case may be dismissed without a court order if a

20 notice of dismissal is made before the opposing party serves either an answer or a motion for

21 summary judgment, as is the case here. Thus, under Fed. R. Civ. P. 41(a)(1)(A), this stipulation

22 is self-executing. This action is DISMISSED with prejudice and without an award of costs or

23 attorney fees to either party. The Clerk is directed to CLOSE this case.

24 //

25 //

26 //



     MINUTE ORDER, C20-1803-JCC
     PAGE - 1
             Case 2:20-cv-01803-JCC Document 10 Filed 01/06/21 Page 2 of 2




 1         DATED this 6th day of January 2021.

 2
                                                 William M. McCool
 3                                               Clerk of Court
 4                                               s/Paula McNabb
 5                                               Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-1803-JCC
     PAGE - 2
